DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 17 and 19-21 (Previously Presented)
Claims 1-16 and 18 (Original)

Response to Arguments
Applicant's arguments, filed on 10/19/2021, have been fully considered. However, the application is not in condition for allowance because the prior art reads on the claim recitation. The office action has been rewritten to make clear of the subject matter of the claim recitation.
Accordingly, this action is made Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304), in view of Brien (U.S. 6265851)

Regarding claim 1, Miller teaches a power supply system (col. 1, lines 7-10) for a plurality of mobile robots (200, Fig. 1) in a facility (abstract, lines 1-4 and last 4 lines), comprising:
a charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) mounted in a track system (100, Fig. 1; col. 3, lines 8-10; col. 4, lines 42-43, 47-48) along which the plurality of mobile robots (200, Fig. 1) travel, the charge rail configured to provide a first voltage (col. 2, lines 35, 39-40);
a plurality of chargers (battery chargers for robots per col. 2, lines 28-34) (col. 2, line 66 through col. 3, lines 7, robot powered up by inductive power from primary coils disposed proximate the rails to the secondary coil mounted on each robot; col. 3, lines 40-41, battery mounted on each robot)
a plurality of rechargeable energy storage devices (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34) comprising
a rechargeable energy storage device (226 of 200, Fig. 2; col. 5, lines 65-66; col. 2, lines 28-34) on each of the plurality of mobile robots (200, Fig. 1), the rechargeable energy storage device (226 of 200, Fig. 2) on each of the plurality of mobile robots (200, Fig. 1) being charged (col. 2, lines 28-34).
a charger on each (of the plurality of mobile robots), the charger on each (of the plurality of mobile robots) converting the first voltage (from the charge rail) to a second voltage smaller than the first voltage; (the rechargeable energy storage device on each of the plurality of mobile robots being charged) using the second voltage.
Brien teaches a charger (616+618 of vehicle 10, Fig. 6; col. 6, lines 35-40) on each of the plurality of mobile robots (10, Fig. 6; vehicle(s) 10 is equated to robot(s); col. 1, lines 30-33) converting the first voltage (col. 7, lines 18-22; it has been obvious to one of ordinary skill in the art that charger 616+618 of Fig. 6 can include a DC/DC converter i.e., 29, Fig. 5 to provide a corresponding DC charging voltage) from the charge rail (12, Fig. 1; col. 5, lines 37-42) to a second voltage (col. 7, lines 18-22) smaller than the first voltage, the rechargeable energy storage device (col. 7, lines 18-22; col. 6, lines 18-22, 53-56, it is said “… inductively coupled power is transferred between a primary coil located on the recharging system and a secondary coil located on the electric vehicle…, as illustrated in FIG. 6,… Magnetic coupling between the primary and secondary coil induces a voltage and current in the secondary coil that is used to recharge the ultra-capacitor and the rechargeable batteries…”) on each mobile robot (10, Fig. 6) being charged using the second voltage (col. 7, lines 18-22, it is said “The DC/DC converter initially converts the high voltage, low current input into a low voltage, high current output to rapidly charge the ultra-capacitor at lower voltages…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a charger on each mobile robot, the charger on each mobile robot converting the first voltage (from the charge rail) to a second voltage smaller than  using the second voltage of Brien’s into Miller’s, in order to provide an on board charger.

Regarding claim 2, Miller teaches the power supply system of claim 1, in view of Brien, wherein the plurality of mobile robots (200, Fig. 1; col. 5, lines 65-66) are charged (col. 2, lines 28-34) by being connected to the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) simultaneously.
Regarding claim 3, Miller teaches the power supply system of claim 1, in view of Brien, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a vertical portion (108 associated with 106a, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1).
Regarding claim 4, Miller teaches the power supply system of claim 1, in view of Brien, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a horizontal portion (col. 4, lines 42-44) of the track system (100, Fig. 1).
Regarding claim 5, Miller teaches the power supply system of claim 1, in view of Brien, wherein the first voltage (col. 2, lines 35, 39-40) (or col. 7, lines 18-22; Brien) is the line voltage (voltage of 124, Fig. 1) from the facility (abstract, lines 1-4).
Regarding claim 7, Miller teaches the power supply system of claim 1, in view of Brien, wherein the rechargeable energy storage device is a super capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien).
Regarding claim 8, Miller teaches the power supply system of claim 7, in view of Brien, wherein the super-capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien) is one of a regular electric double layer capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien), a lithium super-capacitor and an ultra-low impedance capacitor (col. 7, lines 18-22; abstract, lines 1-3; Brien).
Regarding claim 11, Miller teaches a power supply system (col. 1, lines 7-10) for a plurality of mobile robots (200, Fig. 1) in a facility (abstract, lines 1-4 and last 4 lines), the mobile robots configured to travel on a track system (100, Fig. 1; col. 3, lines 8-10; col. 4, lines 42-43, 47-48) to transport (abstract, lines 1-4 and last 4 lines) containers (90, Fig. 1; col. 4, lines 38-48) to and from storage locations (102, Fig. 1) within the facility, the power supply system comprising:
a charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) mounted in the track system (100, Fig. 1), the charge rail configured to provide a first voltage (col. 2, lines 35, 39-40);
a plurality of chargers (col. 2, lines 28-34);
a plurality of rechargeable energy storage devices (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34) comprising a rechargeable energy storage device (226 of 200, Fig. 2; col. 5, lines 65-66; col. 2, lines 28-34) on each of the plurality of mobile robots (200, Fig. 1), the rechargeable energy storage device (226 of 200, Fig. 2) on each of the plurality of mobile robots (200, Fig. 1) being opportunistically charged (col. 2, lines 28-34).

Miller does not explicitly teach a charger on each (of the plurality of mobile robots), the charger on each (of the plurality of mobile robots) converting the first voltage (from the charge rail) to a second voltage smaller than the first voltage; (the rechargeable energy storage device on each of the plurality of mobile robots being opportunistically charged) using the second voltage.
Brien teaches a charger (616+618 of vehicle 10, Fig. 6; col. 6, lines 35-40) on each of the plurality of mobile robots (10, Fig. 6; vehicle(s) 10 is equated to robot(s); col. 1, lines 30-33) converting the first voltage (col. 7, lines 18-22; it has been obvious to one of ordinary skill in the art that 616+618 of Fig. 6 can include a DC/DC converter i.e., 29, Fig. 5 to provide a corresponding DC charging voltage) from the charge rail (12, Fig. 1; col. 5, lines 37-42) to a second voltage (col. 7, lines 18-22) smaller than the first voltage, the rechargeable energy storage device (col. 7, lines 18-22; col. 6, lines 18-22, 53-56, it is said “… inductively coupled power is transferred between a primary coil located on the recharging system and a secondary coil located on the electric vehicle…, as illustrated in FIG. 6,… Magnetic coupling between the primary and secondary coil induces a voltage and current in the secondary coil that is used to recharge the ultra-capacitor and the rechargeable batteries…”) on each mobile robot (10, Fig. 6) being charged using the second voltage (col. 7, lines 18-22, it is said “The DC/DC converter converts the high voltage, low current input into a low voltage, high current output to rapidly charge the ultra-capacitor at lower voltages…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a charger on each mobile robot, the charger on each mobile robot converting the first voltage (from the charge rail) to a second voltage smaller than the first voltage; (the rechargeable energy storage device on each mobile robot being charged) using the second voltage of Brien’s into Miller’s, in order to provide an on board charger.

Regarding claim 12, Miller teaches the power supply system of claim 11, in view of Brien, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a vertical portion (108 associated with 106a, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1).
Regarding claim 18, Miller teaches the power supply system of claim 11, in view of Brien, wherein the first voltage (col. 2, lines 35, 39-40) (or col. 7, lines 18-22; Brien) is the line voltage (voltage of 124, Fig. 1) from the facility (abstract, lines 1-4)
Regarding claim 19, Miller teaches a method of charging the rechargeable energy storage devices (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34) of a plurality of mobile robots (200, Fig. 1) in an automated storage and retrieval system facility (abstract, lines 1-4 and last 4 lines), comprising:

(b) directing a mobile robot (200, Fig. 1) of the plurality of mobile robots (200, Fig. 1) to connect with a track (106, 106a, Fig. 1; col. 2, lines 35, 39-40) comprising a charge rail (col. 2, lines 35, 39-40);
 	(c) upon connection of the mobile robot (200, Fig. 1) with the charge rail (col. 2, lines 35, 39-40),  charging the rechargeable energy storage device (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34)  of the mobile robot.
Miller does not explicitly teach converting the line voltage from the facility to a lower voltage (usable to charge a rechargeable energy storage device of the mobile robot) via a charger on the mobile robot; and charging the rechargeable energy storage device of the mobile robot with the voltage converted in said step (c).
Brien teaches converting the line voltage (col. 7, lines 18-22; it has been obvious to one of ordinary skill in the art that charger 616+618 of Fig. 6 can include a DC/DC converter i.e., 29, Fig. 5 to provide a corresponding DC charging voltage) from the facility (facility rail 12, Fig. 1; col. 5, lines 37-42; col. 3, lines 1-6) to a lower voltage (col. 7, lines 18-22) usable to charge a rechargeable energy storage device (col. 7, lines 18-22; col. 6, lines 18-22, 53-56, it is said “… inductively coupled power is transferred between a primary coil located on the recharging system and a secondary coil located on the electric vehicle…, as illustrated in FIG. 6,… Magnetic coupling between the primary and secondary coil induces a voltage and current in the secondary coil that is used to recharge converts the high voltage, low current input into a low voltage, high current output to rapidly charge the ultra-capacitor at lower voltages…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate converting the line voltage from the facility to a lower voltage (usable to charge a rechargeable energy storage device of the mobile robot) via a charger on the mobile robot; and charging the rechargeable energy storage device of the mobile robot with the voltage converted of Brien’s into Miller’s, in order to provide an on board charger.
Regarding claim 20, Miller teaches the method of claim 19, in view of Brien, wherein said step (b) of directing a mobile robot (200, Fig. 1) of the plurality of mobile robots (200, Fig. 1) to connect with a track (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is performed for a purpose independent of charging (with power received from the powered rail, col. 2, lines 28-34; Miller) (col. 7, lines 18-22; abstract; Brien) the mobile robot.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304) and Brien (U.S. 6265851) as applied above in claim 1, and further in view of Pari (U.S. 9395723).
Regarding claim 6, Miller teaches the power supply system of claim 1, in view of Brien, further comprising a controller (114, Fig. 1) configured to implement…

Pari teaches a controller (150, Fig. 1) to implement a hibernate function (col. 12, lines 8-10 and  66 through col. 13, line 5) in a mobile robot (100, Fig. 1), the hibernate function disconnecting power loads (col. 12, lines 8-10 and  66 through col. 13, line 5) from the rechargeable energy storage device (315, Fig. 3; rechargeable battery, capacitor; col. 4, lines 6-9; col. 14, line 67 through col. 15, line 1) when the mobile robot is forced to wait for an extended period (col. 12, lines 8-10 and  66 through col. 13, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hibernate function in a mobile robot, the hibernate function disconnecting power loads from the rechargeable energy storage device when the mobile robot is forced to wait for an extended period of Pari’s into Miller’s, in view of Brien’s, in order to reserve power.
Claims 9, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304) and Brien (U.S. 6265851) as applied above in claims 1,  12 and 19, and further in view of Buchanan (U.S. 2004/0130292).
Regarding claim 9, Miller teaches the power supply system of claim 1, in view of Brien. Miller does not explicitly teach wherein at least five mobile robots (of the plurality of mobile robots) may simultaneously charge (their rechargeable energy storage devices) at a maximum rate (for which the chargers and/or rechargeable energy storage devices of) 
Buchanan teaches simultaneously charging ([0002], lines 1-4; [0016], lines 2-3) at least five energy storage devices (two batteries 160 and three vehicles’ batteries, Fig. 4; or batteries of vehicles # 1, 2, 4, 5, 6, Fig. 1 [0002]) at maximum rate ([0019]) for which the chargers and/or energy storage devices are rated ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate simultaneously charging at least five energy storage devices at maximum rate for which the chargers and/or energy storage devices are rated of Buchanan’s into Miller’s, in view of Brien’s, in order to maximize power capacity for concurrently charging of predefined number of devices required ([0018] [0019]; Buchanan).
Regarding claim 13, Miller teaches the power supply system of claim 12, in view of Brien, wherein a predefined maximum number (col. 4, lines 44-48) of mobile robots (200, Fig. 1) of the plurality of mobile robots travel (col. 4, lines 42-43, 47-48) within the vertical portion (108 associated with 106a, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1) at a given time (col. 4, lines 44-48) during transport of the containers (90, Fig. 1; col. 4, lines 38-48)  to and from storage locations (102, Fig. 1) within the facility (abstract, lines 1-4 and last 4 lines), wherein the predefined maximum number  (col. 4, lines 44-48) of mobile robots (200, Fig. 1) may charge (with power received from the powered rail, col. 2, lines 28-34; Miller) (col. 7, lines 18-22; abstract; Brien) while each is traveling in the vertical portion (108 associated with 106a, Fig. 1; col. 4, lines 44-48) of the track system 
The combination does not explicitly teach charging at a maximum rate of the mobile robots (although Miller teaches maximum current capacity of each powered rail and power zones col. 2, lines 35-42).
Buchanan teaches simultaneously charging ([0002], lines 1-4; [0016], lines 2-3) energy storage devices (two batteries 160 and three vehicles’ batteries, Fig. 4; or batteries of vehicles # 1, 2, 4, 5, 6, Fig. 1; [0002]) at maximum rate ([0019]) for which the chargers and/or energy storage devices are rated ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging at maximum rate for which the chargers and/or energy storage devices are rated of Buchanan’s into Miller’s, in view of Brien’s, in order to maximize power capacity for concurrently charging ([0018] [0019]; Buchanan).
Regarding claim 21, Miller teaches the method of claim 19, in view of Brien, wherein said step (d) of charging (with power received from the powered rail, col. 2, lines 28-34; Miller) (col. 7, lines 18-22; abstract; Brien) the rechargeable energy storage device (226 of 200, Fig. 1 and 2; col. 5, lines 65-66; col. 2, lines 28-34)  of the mobile robot (200, Fig. 1) comprising the step of charging the rechargeable energy storage device of the mobile robot where a plurality of mobile robots (200, Fig. 1) are connected to the charge rail (col. 2, lines 35, 39-40).

Buchanan teaches simultaneously charging ([0002], lines 1-4; [0016], lines 2-3) energy storage devices (two batteries 160 and three vehicles’ batteries, Fig. 4; or batteries of vehicles # 1, 2, 4, 5, 6, Fig. 1 [0002]) at maximum rate ([0019]) for which the chargers and/or energy storage devices are rated ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging at maximum rate for which the chargers and/or energy storage devices are rated of Buchanan’s into Miller’s, in view of Brien’s and further in view of Raizer’s, in order to maximize power capacity for concurrently charging ([0018] [0019]; Buchanan).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304) and Brien (U.S. 6265851) as applied above in claim 1, and further in view of Li (CN 205200876U).
Regarding claim 10, Miller teaches the power supply system of claim 1, in view of Brien, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a vertical rail (108 accommodate 106a, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1; col. 3, lines 8-10; col. 4, lines 42-43, 47-48), the vertical rail (108 accommodate 106a, Fig. 1) further comprising a rack (112, Fig. 1) to enable vertical travel (col. 4, lines 44-48) of the plurality of mobile robots (200, Fig. 1) while charging (with power received from the 
The combination does not explicitly teach a gear (rack).
Li teaches a robot (abstract, lines 2, 5; title) and a gear rack (abstract, lines 15-16; title, lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a gear (rack) of Li’s into Miller’s, in view of Brien’s and further in view of Raizer’s, in order to assist in vertical traveling (abstract, lines 10, 15-16; title, lines 2-4).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304) and Brien (U.S. 6265851), as applied above in claim 11, and further in view of Raizer (U.S. 2017/0158430).
Regarding claim 14, Miller teaches the power supply system of claim 11, in view of Brien. The combination does not explicitly teach further comprising a material control system (MCS) executing instructions to control the navigation of the plurality of mobile robots and to divert a mobile robot from transferring containers to and from storage locations to connection with the charge rail where it is determined by the MCS that the mobile robot requires more charge to continue transferring containers to and from storage locations.
Raizer teaches a material control system (MCS)  (equivalent to RTTM per abstract, lines 6-9; [0089] [0090]) executing instructions ([0087]) to control the navigation (abstract, lines 9-16 [0089]) of the plurality of mobile robots (abstract, lines 1-6) and to divert a mobile robot (10, Fig. 5) from transferring containers to and from storage locations 
Regarding claim 15, Miller teaches the power supply system of claim 14, in view of Brien and further in view of Raizer, wherein the MCS (abstract, lines 6-16; [0089] [0090]; Raizer) communicates with the charger ([0089] [0090] [0091]; Raizer) on each of the plurality of mobile robots (abstract, lines 1-6; Raizer) to independently control the charging ([0089] [0090] [0032]; Raizer) of each of the plurality of mobile robots.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 6931304), Brien (U.S. 6265851) and Raizer (U.S. 2017/0158430), as applied above in claim 14, and further in view of Buchanan (U.S. 2004/0130292).
Regarding claim 16, Miller teaches the power supply system of claim 14, in view of Brien and further in view of Raizer, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 
wherein the MCS (abstract, lines 3-4, 6-16; [0089] [0090]; Raizer) controls a number of mobile robots (200, Fig. 1) in the vertical portion (108, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1) at a given time (col. 4, lines 44-48) so that all mobile robots (200, Fig. 1) in the vertical track system may charge (with power received from the powered rail, col. 2, lines 28-34; Miller; and/or using the on board charger ([0089] [0090] [0032]; Raizer) (or col. 7, lines 18-22; abstract; Brien).
	The combination does not explicitly teach charging at a maximum rate of the mobile robots (although Miller teaches maximum current capacity of each powered rail and power zones col. 2, lines 35-42).
Buchanan teaches simultaneously charging ([0002], lines 1-4; [0016], lines 2-3) energy storage devices (two batteries 160 and three vehicles’ batteries, Fig. 4; or batteries of vehicles # 1, 2, 4, 5, 6, Fig. 1 [0002]) at maximum rate ([0019]) for which the chargers and/or energy storage devices are rated ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging at maximum rate for which the chargers and/or energy storage devices are rated of Buchanan’s into Miller’s, in view of Brien’s and further in view of Raizer’s, in order to maximize power capacity for concurrently charging ([0018] [0019]; Buchanan).
Regarding claim 17, Miller teaches the power supply system of claim 14, in view of Brien and further in view of Raizer, wherein the charge rail (106, 106a, Fig. 1; col. 2, lines 35, 39-40) is mounted in a vertical portion (108 associated with 106a, Fig. 1; col. 4, lines 44-48) of the track system (100, Fig. 1) and wherein the MCS (abstract, lines 3-4, 6-16; [0089] [0090]; Raizer) positions the plurality of mobile robots (200, Fig. 1) on the vertical portion of the track system to charge at idle periods of the facility (charging with power received from the powered rail, col. 2, lines 28-34; Miller and/or using the on board charger [0089] [0090] [0032]; Raizer) (or col. 7, lines 18-22; abstract; Brien). 
The combination does not explicitly teach charging at a rate slower than a maximum charge rate (of the mobile robots) (although Miller teaches maximum current capacity of each powered rail and power zones col. 2, lines 35-42).
Buchanan teaches charging at a rate slower than a maximum charge rate ([0019], lines 3-7, charging at different rate; [0053], last 4 lines; [0052], last 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging at a rate slower than a maximum charge rate of Buchanan’s into Miller’s, in view of Brien’s and further in view of Raizer’s, in order to adjust the charging power within the power capacity ([0052], last 3 lines; Buchanan).


Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 6291900, U.S. 2006/0043930, U.S. 2007/0065258, U.S. 8977393, U.S. 7101139, U.S. 6498454, U.S. 2015/0263541, U.S. 8193761, U.S. 2012/0126619, U.S. 2014/0163730, U.S. 2011/0248681, U.S. 2016/0325932, U.S. 2015/0032252, U.S. 2012/0152877, U.S. 2009/0127864, U.S. 2016/0236869, U.S. 2014/0292231 and U.S. 2006/0262447.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DUNG V BUI/Examiner, Art Unit 2859                                                                                                                                                                                                        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 11, 2022